Citation Nr: 9922841	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  94-46 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to assignment of a rating in excess of 10 
percent for right tennis elbow.

2.  Entitlement to assignment of a rating in excess of 10 
percent for peptic ulcer disease. 

3.  Entitlement to assignment of a compensable rating for 
residuals of a fractured left os calcis.

4.  Entitlement to assignment of a compensable rating for a 
ganglion cyst, right wrist.

5.  Entitlement to assignment of a compensable rating for 
capsulitis, left shoulder.

6.  Entitlement to assignment of a compensable rating for 
alopecia areata.

7.  Entitlement to assignment of a compensable rating for 
recurrent low back strain.
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel


INTRODUCTION

This matter arises from a January 1993 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, which granted service connection and 
assigned the ratings that are in dispute on appeal.  The case 
was referred to the Board of Veterans' Appeals (Board) for 
resolution.  In January 1997, the veteran appeared at a 
hearing before the undersigned Board member sitting in 
Washington, D.C.  The case was remanded by the Board for 
additional development and during the pendency of the appeal, 
the veteran's peptic ulcer disease was assigned a 10 percent 
rating.  However, as the veteran is presumed to seek the 
highest possible rating for his disability, this claim 
continues in appellate status.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).  The RO confirmed the previously assigned 
ratings involving the remaining claims and the case has been 
returned to the Board for resolution.


FINDINGS OF FACT

1.  The veteran's right tennis elbow is productive of 
tenderness to palpation without limitation of motion at any 
time since October 1992.     

2.  The veteran's peptic ulcer disease is productive of no 
more than mild impairment as characterized by retrosternal 
burning and acid eructation once or twice a year.

3.  The residuals of the veteran's fractured left os calcis 
are manifested by occasional tenderness in the heel area when 
walking, without evidence of malunion or deformity.   

4.  The ganglion cyst of the veteran's right wrist is 
productive of recurrent minor swelling on occasion without 
objective evidence of pain or limited function.

5.  The veteran's left shoulder capsulitis is productive of 
some pain without limitation of motion or objective evidence 
of pain with motion.

6.  The veteran's alopecia areata is limited to two dime-
sized areas in the right temple region without more than 
slight disfigurement. 

7.  The veteran's low back strain is productive of slight, 
subjective symptoms only, with no objective evidence of 
characteristic painful motion.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 10 percent for right tennis elbow have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5024 (1998).

2.  The schedular criteria for a disability rating in excess 
of 10 percent for peptic ulcer disease have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.114, 
Diagnostic Code 7305 (1998).

3.  The schedular criteria for a compensable disability 
rating for residuals of a fractured os calcis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5273 (1998).

4.  The schedular criteria for a compensable disability 
rating for a ganglion cyst, right wrist, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Codes 7804, 7819. 

5.  The schedular criteria for a compensable disability 
rating for capsulitis, left shoulder, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5020 (1998).

6.  The schedular criteria for a compensable disability 
rating for alopecia areata have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, Diagnostic Code 
7800 (1998).

7.  The schedular criteria for a compensable disability 
rating for recurrent low back strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is appealing the original assignment of 
disability evaluations following an award of service 
connection, and, as such, the claims for increased 
evaluations are well grounded.  38 U.S.C.A. § 5107(a); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  After 
reviewing the claims file, the Board further finds that the 
duty to assist the veteran has been met and that the record 
as it stands allows for an equitable determination of the 
veteran's appeal.  38 U.S.C.A. § 5107(a). 

The Board also notes that as this is an appeal from an 
initial rating, separate ratings may be assigned for separate 
time periods that are under evaluation.  That is, in 
accordance with a recent decision from the United States 
Court of Appeals for Veterans Claims (Court), since this 
claimant timely perfected his appeal of initial ratings, 
appellate review must consider the applicability of "staged 
ratings" based upon the facts found during the time period 
in question.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Thus, the Board must look to whether assignment of a rating 
in excess of 10 percent or compensable rating is warranted in 
each applicable instance beginning with the effective date of 
the allowance.  Id at 126. 

In assessing the veteran's disability, the Board reviews the 
evaluations as determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. §  4.7 (1998).

In the instant case, the veteran was granted service 
connection effective October 1992, based upon treatment 
records during service.  He asserts that each of his 
conditions is disabling to a compensable degree, with the 
right elbow and the peptic ulcer disease warranting more than 
10 percent ratings.

After a review of the evidence of record, the Board finds no 
basis to support the veteran's assertions.  The Board 
concludes that the preponderance of the evidence is against 
disability ratings in excess of 10 percent at any time since 
the award of service connection for right tennis elbow and 
peptic ulcer disease (PUD), and against compensable ratings 
for the remaining service-connected conditions.  The medical 
evidence, consisting of private and VA outpatient records and 
VA examinations, and the veteran's testimony show that there 
has been no worsening of the veteran's condition since 
separation.  Indeed, in some instances there seems to have 
been improvement.  There has been little change between the 
veteran's VA examinations in June 1993 and December 1998.  
Both examination reports reflect similar complaints, physical 
examination results, and diagnoses.  

A.  Right Tennis Elbow

The veteran's right elbow was shown by X-ray in June 1993, 
and again in December 1998, to exhibit a spur at the 
olecranon tubercle.  The veteran reported pain with lying on 
his elbow and both VA examinations revealed mild tenderness 
over the lateral epicondyle.  The VA examination of June 1993 
noted some pain with flexion of the elbow.  In January 1997, 
the veteran testified before the undersigned Board Member 
that his elbow hurt when he moved it to certain positions.  
However, the VA examination of December 1998 showed normal 
range of motion without objective evidence of pain with 
motion.  The diagnosis reported during each VA examination 
was right lateral epicondylitis.  

The veteran's right elbow disability is rated by analogy 
under 38 C.F.R. § 4.71a, Diagnostic Code 5024, which refers 
to tenosynovitis.  This code, in turn, rates the disability 
based upon limitation of motion of the part affected.  The 
veteran was assigned a 10 percent rating in January 1993 on 
the basis of painful motion of his right elbow in 
consideration of 38 C.F.R. §§ 4.40 and 4.45.  However, he 
presently has no limitation of motion, and there is no 
objective evidence of pain with motion.  Accordingly, as 
there is no medical evidence of any functional loss of the 
right elbow to provide a basis for a compensable rating 
pursuant to any of the applicable diagnostic codes, a rating 
in excess of 10 percent is not warranted. 

B.  PUD

The veteran's PUD was assigned a 10 percent rating in 
February 1999, effective from the date of the original grant 
of service connection.  His condition is evaluated pursuant 
to 38 C.F.R. § 4.114, Diagnostic Code 7305.  This rating code 
assigns a 10 percent rating for mild impairment manifested by 
recurring symptoms once or twice yearly.  A 20 percent rating 
is assigned for moderate impairment manifested by recurring 
episodes of severe symptoms two to three times a year 
averaging 10 days in duration, or with continuous moderate 
manifestations.  

During his January 1997 hearing, the veteran testified that 
he has never had problems with gastrointestinal upset, but 
that his condition has been manifested by severe chest pains.  
The veteran reported during his December 1998 VA examination 
that he had symptoms of retrosternal burning and acid 
eructation that were directly related to the amount of mental 
stress he experienced.  He stated that his appetite was good 
and his weight was more or less constant.  

As noted previously, the veteran has been assigned a 10 
percent rating based upon his complaints of pain without 
medical evidence of currently active peptic ulcer disease.  
He was diagnosed with an ulcer in 1987 but his separation 
examination report was negative for symptoms.  His current 
complaints indicate that symptoms occur only when he is 
suffering from stress.  There is no evidence to show that the 
veteran has moderate impairment manifested by severe symptoms 
at any time, thus a disability rating in excess of 10 percent 
is not warranted. 

C.  Residuals, Fractured Os Calcis

The residuals of the veteran's fractured os calcis are 
evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5273.  This diagnostic code assigns a 10 percent rating for 
moderate deformity of the os calcis and a 20 percent rating 
for marked deformity.  In the instant case, there is no 
medical evidence of any deformity or disabling residuals 
warranting a compensable rating.  The June 1993 VA 
examination report noted tenderness at the calcaneus without 
swelling.  The veteran's January 1997 testimony reflected 
that his only complaint was occasional sharp pain in his left 
heel at night, and sometimes while walking.  The December 
1998 VA examination report noted the veteran's complaints of 
pain in his left heel from time to time, depending upon the 
type of shoe he wore.  The physical examination revealed some 
tenderness over the left heel.  There was no X-ray evidence 
of a fracture or bony lesion.  The diagnosis was reported as 
a history of fractured left os calcis.   

As there is no medical evidence of any deformity involving 
the left os calcis, and no X-ray evidence of residual 
fracture, there is no basis for assigning a compensable 
disability rating.  Despite the veteran's testimony of 
occasional pain in his left heel, the Board finds no 
objective evidence to support a finding of a disabling 
impairment.  Accordingly, a compensable disability rating is 
not warranted.

D.  Ganglion cyst, right wrist

The veteran was granted service connection for a ganglion 
cyst on his right wrist that occurred during service.  His 
disability is evaluated pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7819, which refers to benign new growths on 
the skin.  The June 1993 VA examination report showed no 
swelling and no limitation of motion of the right wrist, and 
the veteran offered no testimony regarding his right wrist 
during his January 1997 hearing.  However, private outpatient 
records show that in March 1998 he had synovial fluid removed 
from a recurrent ganglion on his right wrist, without 
complication.  The December 1998 VA examination report noted 
a history of ganglion cyst on the dorsum of the right wrist.  
The veteran reported that the cyst would recur and its size 
fluctuate.  At the time of the examination, there was some 
ill-defined, diffuse swelling of the dorsum of the right 
wrist.  The veteran stated that he had pain in his right 
wrist that would increase with the size of the cyst.  The 
physical examination revealed full range of motion of the 
right wrist without evidence of pain.  The diagnosis was 
reported as ganglion cyst, right wrist.

The pertinent diagnostic code (7819), refers one to the 
rating codes for scars and disfigurement.  Diagnostic Code 
7804 provides a 10 percent rating for scars which are 
superficial, tender, and painful on objective demonstration, 
and Diagnostic Code 7805 provides for rating scars on the 
limitation of function of the part affected.  As there is no 
evidence of painful motion of the right wrist, or any 
functional loss due to the ganglion cyst, the rating codes 
concerning the musculoskeletal system and range of motion are 
not for application.  Nor is there objective evidence of 
tenderness or pain such that a compensable rating is 
warranted under any of the applicable schedular criteria.  


E.  Capsulitis, Left Shoulder

The veteran's left shoulder disability is evaluated pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5020, which refers to 
synovitis and assigns ratings based upon limitation of motion 
of affected part due to degenerative arthritis.  

The veteran's June 1993 VA examination report of the left 
shoulder indicated tenderness at the biceps and stiffness 
without limitation of motion.  An X-ray was normal.  He 
testified in January 1997 that his primary symptom was pain 
in his shoulder.  He stated that he could lift his arm and 
move his shoulder in a normal fashion but it hurt him to do 
so.  Private clinical notes from May 1997 noted a diagnosis 
of rotator cuff tendinitis, both shoulders.  The December 
1998 VA examination report reflected mild tenderness 
anteriorly with no decrease in range of motion during 
repeated movements.  There was no evidence of fatigability 
and no pain with motion.  The veteran reported to the 
examiner that his left shoulder had been okay for the past 
year.  An X-ray of the left shoulder was again negative.  The 
diagnosis was reported as tendinitis, left shoulder. 

As the veteran's left shoulder disability is evaluated based 
on limitation of motion, and there is no objective evidence 
of either painful motion or limited motion due to the 
capsulitis or tendinitis, there is no basis for assignment of 
a compensable rating under any of the applicable diagnostic 
codes.  

F.  Alopecia areata

The veteran was granted service connection for alopecia based 
upon evidence of hair loss during service.  His condition is 
evaluated by analogy pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7800, which refers to disfiguring scars.  

A VA examination report of June 1994 noted some thinning 
patches of hair loss in both temples and male pattern 
baldness.  The veteran testified in January 1997 that he had 
a full head of hair prior to service and began losing hair 
after exposure to chemicals.  His VA examination report of 
December 1998 noted two small, approximately dime-sized 
patches of alopecia on the right side of the temple area with 
no hair loss present in the rest of the scalp.  There was 
diffuse thinning of the hair in the male pattern 
distribution.  The diagnosis was reported as history of 
alopecia areata with two small regions still present in the 
right temple area; male pattern baldness.

Under the applicable diagnostic code, a non-compensable 
rating is assigned for slight scars, and a 10 percent rating 
is assigned for moderate disfigurement.  Here the veteran has 
minimal disfigurement in the form of two small bare spots in 
his temple.  The evidence of record does not support a 
finding that the condition is moderately disfiguring such 
that a compensable rating is warranted. 

G.  Recurrent low back strain

The veteran was granted service connection for low back 
strain during service.  His condition is evaluated pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5295.  

His back was not evaluated during the June 1993 VA 
examination.  He testified in January 1997 that his back 
disability was manifested by excruciating pain at certain 
time, especially at night.  The pain was not brought on by 
any specific activity and he had no difficulty with lifting.  
He reported that he did have muscle spasms but he did not 
describe them specifically.  During his December 1998 VA 
examination, he reported that his last episode of back pain 
was four months previously.  The physical examination 
revealed no postural abnormality or fixed deformity.  There 
was no evidence of spasm and there was full range of motion 
of the lumbar spine, with all movements performed at fast 
speed.  Straight leg raising was negative and an X-ray of the 
lumbar spine was normal.  The veteran was reported to have a 
normal lumbar spine with no diagnosed disability. 

As previously noted, the veteran's condition is evaluated 
according to the schedular criteria of Diagnostic Code 5295, 
which provides a non-compensable rating for slight, 
subjective symptoms.  A 10 percent rating is assigned for 
characteristic pain on motion.  While the veteran was 
diagnosed with lumbar strain during service, his separation 
examination was negative for symptomatology, and his VA 
examination was likewise negative for objective evidence of 
symptoms.  Despite the veteran's testimony of episodes of 
excruciating pain, there is no medical evidence to support a 
finding that a compensable rating is warranted.

Conclusion

In summary, the Board finds that the preponderance of the 
evidence is against increased ratings for right tennis elbow 
and peptic ulcer disease, and against compensable ratings for 
residuals of a fractured left os calcis, right wrist ganglion 
cyst, left shoulder capsulitis, alopecia areata, and 
recurrent low back strain.  There is no objective medical 
evidence to show that the veteran has functional loss related 
to his left heel, right wrist, left shoulder, or lumbar 
spine, attributable to his service-connected conditions.  Nor 
is there is objective evidence that his alopecia areata is 
more than slightly disfiguring.  

The Board notes that consideration has been given to the 
veteran's claims of musculoskeletal disability under the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  However, he has no 
complaints of painful motion that are accompanied by 
objective evidence of such pain.  Moreover, the medical 
evidence does not show weakness, incoordination, fatigue, or 
any other symptom which would result in any functional 
limitation to a degree that would support a rating in excess 
of 10 percent for right tennis elbow, or a compensable rating 
for the left heel, right wrist, left shoulder, or low back, 
at any time since service connection became effective in 
October 1992.  DeLuca v. Brown, 8 Vet. App. 202 (1995); also 
see Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

As there is no evidence of record that is in relative 
equipoise, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).   




ORDER

Entitlement to assignment of a rating in excess of 10 percent 
for right tennis elbow, and for peptic ulcer disease, is 
denied.

Entitlement to assignment of a compensable rating for 
residuals of a fractured left os calcis, for a right wrist 
ganglion cyst, for left shoulder capsulitis, for alopecia 
areata, and for recurrent low back strain, is denied. 



		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals



 

